DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
 
Response to Arguments
Rejections under 35 U.S.C. § 112(b)
In light of the amendments, the rejection of claims 4 and 5 under 35 USC 112(b)-indefiniteness have been withdrawn.

Rejections under 35 U.S.C. § 112(d) 
In light of the amendments, the rejection of claim 56 under 35 USC 112(d) has been withdrawn.

Prior Art
Applicant’s arguments filed 06/19/222 regarding the rejection of claims to Tyler are moot in view of Gruzdowich in view of Yoo and Hill.  Particularly, Gruzdowich discloses the method does not utilize any implantable components, and only involves transcutaneous stimulation (col. 2, lns. 2-3: The technique accomplished by the device is referred to as electro-acupuncture or non-invasive nerve stimulation) and Hill discloses the second peripheral nerve is different from the first peripheral nerve (pars. [0044]: …the electrodes 108 may be applied cutaneously… conventional surface mounted electrodes, such as are commonly used in conjunction with Transcuteous Neurological Stimulator (TENS) units, may be employed, [0077]: The sites of stimulation may include the following, with any combination being utilized:…, [0081]: d. Peripheral Nerve (median, peritoneal, ulnar, C2 and C3, ansa lenticularis, dorsal root ganglia, [0082]: e. TENS (transcutaneous…) to provide the benefit of more acute therapies that may be administered on an as-needed basis. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include sensor data that includes biological information and the preferential activation of A-delta and/or C-fibers, as taught by Yoo, and to include stimulating different peripheral nerves at the same time with non-implantable electrodes, as taught by Hill, in order to provide the benefit of improved treatment of peripheral nerve stimulation that treats hypertension; and more acute therapies that may be administered on an as-needed basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 14-17, 21-23, 36-39 and 128-130 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich et al. (US 2001/0020177 A1, hereinafter "Gruzdowich") in view of Yoo et al. (US 2015/0148878 A1,hereinafter, "Yoo") and further in view of Hill et al. (Publication No. US 2002/0165586 A1 hereinafter "Hill").
	Regarding claims 1 and 36 Gruzdowich discloses a transcutaneous method and wearable transcutaneous system for treating at least one of cardiac arrhythmias and hypertension with selective activation, comprising:
	positioning a first peripheral nerve effector configured to be positioned on a patient's skin on an extremity of the patient (Fig. 1 (4));
	positioning a second peripheral nerve effector configured to be positioned on the patient's skin on the extremity of the patient (Fig. 1 (4)); and 
delivering a first electrical nerve stimulation signal transcutaneously to the first peripheral nerve effector to stimulate a first peripheral nerve relating to the cardiac arrhythmia or hypertension (par. [0009]: …high blood pressure and low blood pressure conditions should be moderated by application of the same electrical stimulation to the ventral side of the wrist…),
	delivering a second electrical nerve stimulation signal transcutaneously to the second peripheral nerve effector to stimulate a second peripheral nerve relating to the cardiac arrhythmia or hypertension (Fig. 1 (4)), 
	wherein the first and the second peripheral nerves are selected from the group consisting of a median nerve (par. [0009]: …high blood pressure and low blood pressure conditions should be moderated by application of the same electrical stimulation to the ventral side of the wrist (…or the median nerve)); and
wherein the method does not utilize any implantable components, and only involves transcutaneous stimulation (col. 2, lns. 2-3: The technique accomplished by the device is referred to as electro-acupuncture or non-invasive nerve stimulation).
	Gruzdowich does not disclose at least one sensor or data input source configured to provide biological information; 
wherein the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve; and
wherein the second peripheral nerve is different from the first peripheral nerve.
However, Yoo in the same field of endeavor: systems and methods of enhancing electrical activation of nervous tissue, discloses Yoo discloses at least one sensor or data input source configured to provide biological information (par. [0346]: …sensors can be adapted, and the processor 58 can be similarly configured, to calculate relevant measures from data obtained from the patient via the sensing module 55 and its sensors, such as…electrodermal activity and/or heart rate variability, a property of the patient's autonomic nervous system, vagal artery blood flow, cerebral blood flow, an evoked potential, an electroencephalogram, and quantified electroencephalogram (QEEG)…the sensor is an optical device configured to detect data related to the patient (e.g. oxygen in a patient's blood, or heart rate)…); and
the first electrical nerve stimulation signal preferentially activates one or more of: A-delta or C-fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta., and unmyelinated C-fibers…) to provide the benefit of peripheral nerve stimulation that treats hypertension (par. [0007]).
Further, Hill in the same field of endeavor: closed-loop neuromodulation for prevention and treatment of cardiac conditions, discloses wherein the second peripheral nerve is different from the first peripheral nerve (pars. [0044]: …the electrodes 108 may be applied cutaneously… conventional surface mounted electrodes, such as are commonly used in conjunction with Transcuteous Neurological Stimulator (TENS) units, may be employed, [0077]: The sites of stimulation may include the following, with any combination being utilized:…, [0081]: d. Peripheral Nerve (median, peritoneal, ulnar, C2 and C3, ansa lenticularis, dorsal root ganglia, [0082]: e. TENS (transcutaneous…; electrodes 108 can be applied in a combination such a median and an ulnar nerve are targeted for TENS ) to provide the benefit of more acute therapies that may be administered on an as-needed basis (par. [0016]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include sensor data that includes biological information and the preferential activation of A-delta and/or C-fibers, as taught by Yoo, and to include stimulating different peripheral nerves at the same time with non-implantable electrodes, as taught by Hill, in order to provide the benefit of improved treatment of peripheral nerve stimulation that treats hypertension; and more acute therapies that may be administered on an as-needed basis. 
Regarding claims 5-7, the Gruzdowich and Hill combination discloses all of the method of Claim 1, except wherein the first electrical nerve stimulation signal further includes activation of A-beta fibers of the first peripheral nerve;
wherein the first electrical nerve stimulation signal preferentially activates A-delta fibers of the first peripheral nerve; and 
wherein the first electrical nerve stimulation signal preferentially activates C fibers of the first peripheral nerve.
Yoo discloses the first electrical nerve stimulation signal further includes activation of A-beta fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate A.beta…-fibers…);  
wherein the first electrical nerve stimulation signal preferentially activates A-delta fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta…-fibers…); and  
wherein the first electrical nerve stimulation signal preferentially activates C fibers of the first peripheral nerve (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…unmyelinated C-fibers…) to provide the benefit of peripheral nerve stimulation that treats hypertension (par. [0007]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Hill, to include the preferential activation of A-beta, A-delta or C-fibers, as taught by Yoo, to provide the benefit of peripheral nerve stimulation that treats hypertension. 
	Regarding claims 14-16, the Gruzdowich and Hill combination discloses all of the method of Claim 1, except wherein the first electrical nerve stimulation signal comprises a frequency of about 2000 Hz;
 the first electrical nerve stimulation signal comprises a frequency of about 250 Hz; and  
wherein the first electrical nerve stimulation signal comprises a frequency of about 5 Hz.  
Yoo discloses the first electrical nerve stimulation signal comprises a frequency of about 2000 Hz (par.  [0161]: The frequency of the sinusoidal signal may be tuned to, for example, 2000 Hz…);
the first electrical nerve stimulation signal comprises a frequency of about 250 Hz  (par.  [0161]:The frequency of the sinusoidal signal may be tuned to, for example…250 Hz…); and  
the first electrical nerve stimulation signal comprises a frequency of about 5 Hz (par.  [0161]:The frequency of the sinusoidal signal may be tuned to, for example…5 Hz) in order to preferentially activate A.beta., A.delta., and unmyelinated C-fibers, respectively (par. [0161]).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Hill, to include a stimulation signal frequency tuned to 2000 Hz, 250 Hz or 5 Hz, as taught by Yoo, in order to preferentially activate A.beta., A.delta., and unmyelinated C-fibers, respectively. 	
	Regarding claim 17, the Gruzdowich, Yoo and Hill combination discloses the method of Claim 1, wherein the first peripheral nerve effector comprises a first electrode and a second electrode, and wherein the method further comprises positioning the first electrode and the second electrode such that they are substantially aligned along a length of a nerve axon (Gruzdowich, par. [0009]: …any suitable means of applying electrical stimulation to the median nerve should work to moderate blood pressure…we applied the electrical stimulation to the median nerve at its superficial route through the wrist, stimulation of the median nerve along its entire course should provide similar benefits). 
	Regarding claim 21-23, the Gruzdowich and Yoo combination discloses method of Claim 1, except further comprising receiving an input relating to autonomic nervous system activity of the patient;
wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures heart rate variability of the patient; and 
wherein receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures at least one of electrodermal activity, thermometry, and ECG information of the patient.
Hill discloses receiving an input relating to autonomic nervous system activity of the patient (par. [0074]: As noted above, a closed-loop system may be utilized to control initiation and delivery of the electrical stimulation. The closed-loop system may utilize one or more physiological sensors known in the art to sense one or more physiological conditions that will be utilized to control therapy. Such sensors may include activity sensors, sensors for detecting cardiac electrical or mechanical activity, mechanisms for detecting autonomic activity); 
receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures heart rate variability of the patient (Table I and par. [0071]: …operating a closed-loop system to predict arrhythmias according to the current invention…This may be indicated by…heart rate variability…); and 
receiving an input relating to autonomic nervous system activity of the patient comprises receiving data from a sensor that measures at least one of electrodermal activity, thermometry, and ECG information of the patient (Table I and par. [0051]: These sensors may be any of the types known in the art for sensing physiological signals, including…temperature…) to provide the benefit of predicting the possible on-set of physiologic conditions (par. [0051]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, to include input from sensors for heart rate variability and temperature, as taught by Hill in order to provide the benefit of predicting the possible on-set of physiologic conditions.   
Regarding claim 37, the Gruzdowich and Hill combination discloses the system of Claim 36, except wherein the second electrical nerve stimulation signal selectively preferentially activates one or more of: A-delta or C-fibers
Yoo discloses the second electrical nerve stimulation signal selectively preferentially activates one or more of: A-delta or C-fibers (par. [0161]: …electrical stimulation may a sinusoidal waveform that is applied to one or more cutaneous surfaces…these frequencies can preferentially activate…A.delta., and unmyelinated C-fibers, respectively).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Hill, to include the preferential activation of A-delta and/or C-fibers, as taught by Yoo, in order to provide the benefit of improved treatment. 
Regarding claims 38 and 39, the Gruzdowich and Hill combination discloses the system of Claim 36, except wherein the biological information comprises heart rate variability; and
wherein the biological information comprises galvanic skin response.
Yoo discloses the biological information comprises heart rate variability (par. [0346]: …methods can comprise measuring properties of the patient's …heart rate variability…); and
wherein the biological information comprises galvanic skin response (par. [0346]: …methods can comprise measuring properties of the patient's …electrodermal activity and/or heart rate variability…) for the purpose of evaluating, halting, or adjusting a modulation signal. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Hill, to include sensor data that includes biological information including heart rate variability and electrodermal activity, as taught by Yoo, in order to provide the benefit of improved treatment. 
Regarding claims 128 and 130, the Gruzdowich and Yoo combination discloses the method of Claim 1 and the system of Claim 36, except wherein both the first and second peripheral nerve are related to the cardiac arrhythmia.  
 Hill discloses both the first and second peripheral nerve are related to the cardiac arrhythmia (par. [0018]: …a system and method to provide stimulation …Such stimulation has been shown to improve cardiac function, to limit ischemic attacks, to reduce sympathetic activity of the cardiac tissue, and to reduce the likelihood and/or the severity of ventricular arrhythmia) to provide the benefit of producing effects similar to those induced by prescription beta-blocker drugs (par. [0018]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Yoo, to include peripheral nerve stimulation of nerves related to arrhythmia, as taught by Hill, in order to produce  effects similar to those induced by prescription beta-blocker drugs.      
	Regarding claim 129, the Gruzdowich and Hill combination discloses the method of Claim 1, except wherein delivering the second electrical nerve stimulation signal is offset temporally from delivering the first electrical nerve stimulation signal.
	Yoo discloses delivering the second electrical nerve stimulation signal is offset temporally from delivering the first electrical nerve stimulation signal (par. [0164]: …improved therapeutic efficacy may be provided using a stimulation protocol which includes the co-activation (either at the same time or different times) of targets…) to provide the benefit of improved therapeutic efficacy (par. [0164]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich and Hill, to stimulate a first and second nerve at different times, as taught by Yoo, in order to provide the benefit of improved therapeutic efficacy. 

Claims 4 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich in view of Yoo and Hill as applied to claims 1, 5-7, 14-17, 21-23, 36-39 and 128-130 above, and further in view of Simon et al. (Publication No. 2013/0238049, hereinafter "Simon").
Regarding claims 4 and 56, the Gruzdowich, Yoo and Hill combination discloses the method of Claim 1 and system of claim 36, except wherein the first electrical nerve stimulation signal further includes activation of A-alpha fibers of the first peripheral nerve.
Simon, in the same field of endeavor: non-invasive nerve stimulation discloses, wherein the first electrical nerve stimulation signal further includes activation of A-alpha fibers of the first peripheral nerve (pars. [0071], [0153]: …the noninvasive stimulation waveform will preferentially stimulate the A-alpha…fibers…) for the purpose of targeting fibers that only activate with a high frequency while not activating low frequency fibers unstimulated (par. [0153]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, Yoo and Hill, to include the preferential activation of A-alpha fibers, as taught by Simon, in order to targeting fibers that only activate with a high frequency while not activating low frequency fibers unstimulated. 	

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gruzdowich in view of Yoo and Hill as applied to claims 1, 5-7, 14-17, 21-23, 36-39 and 128-130 above, and further in view of Tyler et al. (Publication No. WO 2014/093964 A1, hereinafter "Tyler").
	Regarding claim 18, the Gruzdowich, Yoo and Hill combination discloses the method of Claim 1, except wherein the second electrical nerve stimulation signal balances parasympathetic or sympathetic nervous system activity of the patient.  
	Tyler in the same field of endeavor: methods of treating medical conditions by use of electrodes and modulated stimulation, discloses the second electrical nerve stimulation signal balances parasympathetic or sympathetic nervous system activity of the patient (pg. 2, lns. 12-14: …neural tissue that can be modulated are axons or fibers of a nerve such as a peripheral nerve including an autonomic nerve...Autonomic nerves include parasympathetic and sympathetic nerves) for the purpose of treating medical conditions by providing an electrode and modulating stimulation parameters delivered by the electrode (pg. 1, lns. 25-26). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of treating cardiac events transcutaneously, as taught by Gruzdowich, Yoo and Hill, to include peripheral nerve including an autonomic nerve stimulation of parasympathetic and sympathetic nerves, as taught by Tyler, in order to treat medical conditions by providing an electrode and modulating stimulation parameters delivered by the electrode.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792        

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792